 

--------------------------------------------------------------------------------


EXHIBIT 10.3


WRAP-AROUND AGREEMENT




This wrap-around agreement (the “Agreement”) is made by and among Camelot
Entertainment Group, Inc. (the “Issuer”), _________________ (the “Affiliate”)
and ______________________________ (the “Investor”), this ___ day of
___________, 2009.  (The Issuer, the affiliate and the Investor are sometimes
referred to in this Agreement singly as a “Party” or collectively as the
“Parties.”)


RECITALS


WHEREAS, the Issuer desires to fulfill debt obligations owed to the Affiliate in
the principal amount of a minimum of $________ to a maximum of $________ owed
from on or about January 1, 2006 through October 31, 2007 (the “Debt”), as
represented by the revised promissory note of even date (the “Note”), attached
as Exhibit A; and


WHEREAS, the Issuer and the Affiliate are willing to act as surety to the
Investor for the fulfillment of the assignment of the Debt as a material
inducement to the Investor; and

 
WHEREAS, the Parties desire to modify the existing Debt with new terms and
conditions, which reasonable terms and conditions are hereby agreed to by the
Issuer and the Affiliate as a material inducement; and


WHEREAS, to effectuate this understanding, the Parties agree to enter this
Agreement;


NOW THEREFORE, in consideration of the mutual promises and agreements contained
in this Agreement, and intending to be legally bound, the Parties agree as
follows:


 
1.
Assignment of Debt.  The Affiliate hereby assigns the Debt to the Investor from
the inception of the Debt, together with unpaid accrued interest on the Debt
(the “Assignment”) as represented by the Note.



 
1.1.
The Issuer hereby accepts the Assignment;



 
1.2.
As consideration for the Assignment, contemporaneously with the consummation of
this Agreement, the Investor will pay the Affiliate cash consideration of a
minimum of $________ and a maximum of $________.



 
1.3.
The Issuer confirms that the Affiliate had advanced funds to the Issuer and had
provided the services to the Issuer represented by the Debt on or before October
31, 2007, and agrees, acknowledges, consents and stipulates, that full
consideration has been rendered for said Debt and hereby waives any and all
objections thereto.


 
 

--------------------------------------------------------------------------------

 





 
1.4.
THE ISSUER AND THE AFFILIATE BOTH AGREE TO BE JOINTLY AND SEVERALLY LIABLE WITH
FULL RECOURSE IN THE EVENT OF DEFAULT TO INVESTOR UNDER THIS AGREEMENT OR THE
NOTE.



 
2.
Modification of Terms and Conditions of the Debt.  The terms of this Agreement
shall govern and supersede the original instruments representing the Debt.  If
there are any conflicts between the provisions of this agreement and the
provisions of the Note, attached as Exhibit A, the provisions of this Agreement
will govern.



 
2.1.
The Note shall be payable in 12 months from the date of this Agreement; interest
will accrue on the principal amount at the rate of 15% per annum (the “Rate”),
simple interest; the principal amount plus any accrued interest will be
convertible into common stock of the Issuer (the “Common Stock”) at a price
which is a ______% discount to the average closing bid price for the Common
Stock for the five trading days before the day that the Investor requests
conversion, unless otherwise modified by mutual agreement between the Parties
(the “Conversion Price”).  (The Common stock into which the Note is converted
shall be referred to in this agreement as “Conversion Shares.”)  The Issuer will
not be obligated to issue fractional Conversion Shares. In accordance with the
terms and conditions of this Agreement, the Conversion Shares shall be issued
under applicable exemptions provided under Rule 144 and/or other available
exemptions, and as a result the Conversion Shares shall be issued without a
restrictive legend, commonly referred to as free trading or unrestricted shares
(Referred to in this agreement as “Unrestricted Shares.”)



 
2.2.
Fractional Conversion.  The Investor may convert the Note in whole or in part
into Conversion Shares in the sole discretion of the Investor.  In case of a
partial conversion, the remaining principal amount of the Note will continue to
accrue interest at the Rate until converted into Conversion Shares or paid.



 
2.3.
Prepayment.  At any time that the Note remains outstanding, upon three business
days written notice (the Prepayment Notice”) to the Investor, the Issuer may pay
the entire outstanding principal amount of the Note plus any accrued but unpaid
interest.  If the Issuer gives written notice of prepayment, the Investor
continues to have the right to convert principal and interest on the Note into
Conversion Shares until three business days elapses from the Prepayment Notice.


 
 

--------------------------------------------------------------------------------

 


 
2.4. 
Anti-Dilution.  If, at any time the Note is outstanding, the Issuer issues
Common Stock, or grants options or warrants, at a price per share that is less
than the Conversion Price on the date of such issuance or grant, the Conversion
Price will be adjusted to such lower price for the remainder of the term of the
Note.



 
2.5.
Default Provisions.  If the Issuer defaults, as defined in section 2.6, below,
the Investor shall have the right to call for adequate assurances from both the
Issuer and the Affiliate reasonable and prudent as circumstances warrant.
Failure to produce such adequate assurances within a reasonable time shall
result in the default remedies detailed below.



 
2.6.
A default shall be deemed to have occurred upon any one of the following events:



 
2.6.1.
Withdrawal from registration of the Issuer under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), either voluntary or involuntary.



 
2.6.2.
Issuer filing for bankruptcy protection under the federal bankruptcy laws, the
calling of a meeting of creditors, or any act of insolvency under any state law
regarding insolvency, without written notification to the Investor within five
business days of such filing, meeting or action.



 
2.6.3.
Failure by the Issuer to honor a notice of conversion under the Note and
immediately issue to Investor Unrestricted Shares of common stock of the Issuer
pursuant to an opinion of counsel.



 
2.6.4.
Failure to pay the principal and unpaid but accrued interest on the Note when
due.



 
2.7.
Default remedies.  If the Issuer fails to cure a default as defined in section
2.6, above, within two business days after receipt by the Issuer of a written
notice of default, the Investor may exercise the following remedies:



 
2.7.1.
Entrance in Default -Upon a default, the Issuer and the Affiliate shall be
jointly and severally liable for the remaining unpaid principal and accrued
interest of the Debt acquired by Investor not converted by the Investor.



 
2.7.2.
Default Interest.  Upon a default, the Rate shall be 24.99% per annum,
compounded, effective upon the date of the default.


 
 

--------------------------------------------------------------------------------

 


 
2.7.3. 
The Investor may refuse to exercise its right to convert the debt as
contemplated by this Agreement and as a result this Agreement would be
terminated.



 
2.8.
Denovo of Debt and Extension of Payment Period.  The Issuer hereby renews and
affirms the Debt as a legally binding obligation of the Issuer, regardless of
any termination date or statute of limitation, and hereby extends the Debt for
one year from the date of this Agreement, or until the satisfaction of the Debt
with all accrued interest.



 
2.9.
Registration Rights.  The Issuer hereby grants the right to the Investor, at
Investor’s expense, to require Issuer to register any and all issuances, past,
present and future, directly connected to this specific Debt.  If the Investor
shall request the registration, the Issuer shall begin the registration process
within 30 days and the Investor shall have the following rights:



 
2.10.
Recoupment of Registration Fees.  If the Investor shall invoke his rights under
section 2.9 of this Agreement, the Issuer will shall reimburse to the Investor
all fees, costs, and disbursements, inclusive of attorney’s fees, paid for by
Investor, in common stock under the same terms and conditions provided for
herein.



 
3.
Jurisdiction and Venue.  The Parties agree that this Agreement shall be
construed solely in accordance with the laws of the State of Delaware,
notwithstanding its choice or conflict of law principles, and any proceedings
arising among the Parties in any matter pertaining or related to this Agreement
shall, to the extent permitted by law, be heard solely in the State and/or
Federal courts located in New Castle County, Delaware.



 
4.
Legal Opinion.  The Issuer’s counsel has provided an opinion regarding the
applicable exemption from registration under the Securities Act for the issuance
of the Conversion Shares pursuant to the terms and conditions of this Agreement
and the Note, which provides that upon conversion at any time following the date
hereof, the shares received as a result of the conversion shall be issued
unrestricted in accordance with the appropriate exemption.



 
5.
Representation and Warranties.



 
5.1.
Issuer.  The Issuer hereby represents and warrants the following:



 
5.1.1.
The Issuer will reserve for issuance sufficient shares of authorized but
unissued Common Stock for the issuance of the Conversion Shares.


 
 

--------------------------------------------------------------------------------

 


 
5.1.2. 
All funds advanced to Issuer by the Affiliate and all services rendered by the
Affiliate constituting the Debt have been fully rendered for legitimate business
purposes.



 
5.1.3.
Upon conversion at any time following the date hereof, the shares converted in
accordance with this Agreement shall be issued unrestricted pursuant to
exemptions provided under Rule 144.




 
5.2. 
Affiliate -The Affiliate hereby represents and warrants the following:



 
5.2.1.
The Affiliate will if necessary assist the Investor in obtaining a legal opinion
regarding the trading status of the Conversion Shares.



 
5.2.2.
All funds advanced to Issuer by the Affiliate and all services constituting the
debt have been fully rendered for legitimate business purposes;



 
6.
Miscellaneous.



 
6.1.
Counterparts.  This Agreement may be executed in any number of counterparts by
original or facsimile signature.  All executed counterparts shall constitute one
Agreement not withstanding that all signatories are not signatories to the
original or the same counterpart.  Facsimile and scanned signatures are
considered original signatures.



 
6.2.
Severability.  This Agreement is not severable.  If any term in this Agreement
is found by a court of competent jurisdiction to be unenforceable, then the
entire Agreement shall be rescinded, the consideration proffered by the Investor
for the remaining Debt acquired by Investor not converted by the Investor in
accordance with this Agreement shall be returned in its entirety and any
Conversion Shares in the possession or control of the Investor shall be returned
to the Issuer.



 
6.3.
Legal Fees.  Except as provided in Section 4 of this agreement, each Party will
bear its own legal expenses in the execution of this Agreement.  If the Issuer
defaults and the Investor is required to expend funds for legal fees and
expenses, such costs will be reimbursed to the Investor, jointly and severally,
by the Issuer and the Affiliate, in the manner described in Section 2.10 herein.



 
6.4.
Modification.  This Agreement and the Note may only be modified in a writing
signed by all Parties.



IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.

 
 

--------------------------------------------------------------------------------

 

 
 


 

 CAMELOT ENTERTAINMENT GROUP, INC.                  By:    By:  Robert P.
Atwell, Chief Executive Officer                        By:      Affiliate    

 
 
 
 
 
 
 
 
 
 

 



--------------------------------------------------------------------------------
